Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected Species A, claims 1-24 with traverse in a reply dated October 14, 2022.  Examiner has reviewed Applicant’s arguments and deemed them persuasive.  Therefore, Examiner has withdrawn his Requirement for Restriction/Election in its entirety.  Claims 1-28 will presently be examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “supporting structure”, “components”, “instrumentation”, “accessories” in claim 1, 24-25 and 27-28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 27 (there are two claims listed as “27”) and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 27 has been twice recited, causing a numbering issue in the dependent claims.  This needs correction.  The second recited claim 27 also recites that “the discharge conduit is sufficiently sized to contain the discharge instrumentation and accessories” which is not clear in context and requires revision.  The second mentioned claim 27 as well as claim 28 also recite, in the preamble, a “portable, pre-assembled cryogenic fluid pump apparatus” which matches the preamble of the first mentioned claim 27 rather than the preamble of claim 26 to which these claims are connected to.  Examiner believes that the numbering is in error and that the second mentioned claim 27 and claim 28 should depend on claim 26 and will make that assumption for purposes of this examination.  Examiner requests clarification/correction with these claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fennessy (US20110056217).
Claim 24:  Fennessy discloses a portable, cryogenic fluid pump apparatus with associated instrumentation, conduit legs and accessories (Figs. 1-2), optimally configured for plug and play installation at a filling station (Fig. 2) and on-site inspection and maintenance at the filling station (Figs. 1-2, Examiner noting open-frame, modular construction of casing in Fig. 1 that will accommodate inspection/maintenance), comprising a modular supporting platform (10/14) comprising a supporting structure; the cryogenic fluid pump apparatus with associated instrumentation, conduit legs and accessories (Figs. 1-2, note associated instrumentation with 22 and associated fluid connections in Fig. 2) pre-assembled in close proximity onto the modular supporting platform before deployment at the filling station (Figs. 1-2), wherein the pre-assembled cryogenic fluid pump apparatus with associated instrumentation, conduit legs and accessories are positioned to create an optimal configuration on the modular platform (Figs. 1-2); said optimal configuration defined, at least in part, as an unobstructed region (note open access within/adjacent frame/platform) to access the cryogenic fluid pump apparatus and each of the associated instrumentation, conduit legs and accessories, to facilitate the plug and play installation at the filling station and the on-site inspection and the maintenance at the filling station (Figs. 1-2).
Claim 25:  Fennessy discloses a modular support platform (Figs. 1-2) having a first unobstructed region (note region around 22) that contains all of the cryogenic fluid pump apparatus components and a second unobstructed region (note region around 52) that contains all of the instrumentation and accessories, wherein each of the cryogenic fluid pump components and each of the instrumentation and accessories is pre-assembled before deployment to a filling station into a specific configuration onto the modular support platform to preserve the first unobstructed region and the second unobstructed region to thereby facilitate plug and play installation at a filling station and onsite inspection and maintenance at the filling station (Figs. 1-2), wherein said plug and play installation consists of (i) a first suction conduit (note suction section connection of 42) connection to a supply valve (note one of V1/V2) of a corresponding source tank (26); (ii) a second return conduit connection (note return section connection of 42) to a return valve (note other of V1/V2) of the corresponding source tank (26); (iii) a third discharge conduit connection (note connection between 22 and 30) to an inlet of a vaporizer (30); and (iv) a fourth cold fill bypass valve connection (e.g., V4/V6/V7) to an outlet of the vaporizer (Fig. 2).  
Claim 26: The modular support platform of claim 25, wherein the cryogenic fluid apparatus components and instrumentation and accessories has three direct connections to the modular support platform (see Figure below), wherein a first direct connection is between a motor of the cryogenic fluid pump apparatus and a first supporting structure, a second direct connection is between the cryogenic fluid pump apparatus and the second supporting structure and a third direct connection is between the control panel and the third supporting structure (see Figure below).

    PNG
    media_image1.png
    628
    581
    media_image1.png
    Greyscale

Allowable Subject Matter

Claims 27*-28 (*Examiner notes that there are currently two “claim 27” claims and this allowance is made towards the first of the two) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, while the prior art of record discloses or teaches in combination many of the features of a portable cryogenic fluid pump apparatus with associated instrumentation, the prior art of record does not further disclose or reasonably teach in combination for the first, second and third supporting structures to define a footprint of no greater than 16ft2, that said discharge conduit extends from a discharge port of the cryogenic fluid pump apparatus along the unobstructed region and thereafter bent downwards so that a portion of the discharge conduit is situated at a lower elevation than each of the suction conduit and the return conduit, and that said discharge conduit terminates as a branched conduit along the first supporting structure.
Regarding claim 27, the prior art of record discloses many of the features of a portable, cryogenic fluid pump apparatus with associated instrumentation; however, the prior art of record does not further disclose or reasonably teach in combination that said discharge conduit extends from a discharge port of the cryogenic fluid pump apparatus along the second unobstructed region and extends along a periphery of the second unobstructed region until terminating as a branched conduit along the first supporting structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746